Citation Nr: 1754265	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  09-33 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1972 to November 1973.  His decorations and awards included a National Defense Service Medal and a Vietnam Service Medal.  The Board sincerely thanks him for his service to his country.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2008, March 2010, and August 2010 rating decisions of the Denver, Colorado Department of Veteran Affairs (VA) Regional Office (RO).  

In September 2015, a videoconference hearing was held before the undersigned; a transcript of which is associated with the record.
  
In February 2016, the Board reopened the claims for hepatitis C and prostate cancer, and remanded the claims for further evidentiary development, to include VA examinations, and adjudication.  

In a May 2017 rating decision, the RO granted the Veteran's claim for entitlement to service connection for PTSD with depression.  In a July 2017 rating decision, the RO granted the Veteran's claim for entitlement to service connection for prostate cancer.  As these rating decisions represent a full grant of those benefits sought by the Veteran, they are no longer on appeal before the Board.  


FINDING OF FACT

The evidence is in at least equipoise that the Veteran's hepatitis C is related to his service. 



CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to a determination, the benefit of the doubt is afforded to the claimant.  38 U.S.C.A. § 5107(b).

II. Factual Background and Analysis

In a May 1972 entrance examination, the Veteran was noted to have skin markings of scars on his right foot and left ankle.  No tattoos were noted.  In a September 1973 separation examination, it was noted that the Veteran had a tattoo.  

In August 2004, the Veteran had a positive blood test for hepatitis C.  In September 2004 he was advised of same.  In a December 2007 VA medical record, the Veteran was noted to have chronic hepatitis.  In an April 2009 VA medical record, the Veteran was noted as only identifying a tattoo he received when he was 17 as a risk factor for hepatitis C.  

In a September 2009 VA Form 9, the Veteran noted that he received one tattoo after boot camp in June 1972, and another one in Hong Kong in 1973.  

In a May 2010 VA medical record, a clinician opined that the Veteran likely acquired hepatitis C in 1971 or 1972 via intravenous drug use or a tattoo.  

In the April 2016 VA examination, tattoos were noted as a risk factor for hepatitis C. 

September 2015 hearing, the Veteran testified that he got tattoos in service.  He did not notice signs of hepatitis C while he was on active duty.  The Veteran believed that his tattoos may have been the cause of his hepatitis C. 

In a June 2017 VA examination, although the examiner found it was less likely than not that the Veteran's hepatitis C was caused by or incurred while in service, the examiner acknowledged that the Veteran had two possible known causes of contracting hepatitis C, one being the tattoo, and the second "statistically much greater" risk was IV drug abuse. 

The Board acknowledges that there is negative medical evidence in the record suggesting that the Veteran's hepatitis C is not related to service, or was due to non-service connectable illicit drug use.  See 38 U.S.C. §§ 105(a), 1110 (stating that compensation is precluded on a direct basis when the "disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.").  However, the Board finds that the evidence is in at least equipoise that the Veteran's hepatitis C is related to his tattoo in service.  While not absolutely clear, the May 2010 record can be understood to provide the opinion that it is as likely as not that he acquired hepatitis C via his in-service tattoo.  The Board notes that nexus requires only a causal relationship, not a sole causal relationship (in isolation).  Accordingly, the Board finds that the evidence is at least in equipoise on the question of whether his hepatitis C is related to his tattoo in service.  Service connection for hepatitis C is warranted.   


ORDER

Service connection for hepatitis C is granted. 





______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


